Citation Nr: 1426641	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-02 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota



THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of service connection for the residuals of a right elbow fracture.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1979 to August 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the RO. 

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional evidence pertinent to the claim on appeal.

The Board notes that additional evidence has been received, which was not previously considered by the RO.  However, the Veteran submitted a waiver of the RO's initial consideration of the evidence in June 2013.  

Therefore, the Board will consider this newly obtained evidence and proceed with a decision.



FINDINGS OF FACT

1.  In a February 2002 rating decision, the RO denied the Veteran's claim because the Veteran had not submitted new and material evidence showing that his elbow disability was aggravated beyond natural progression during service; he did not timely appeal from this decision or submit new and material evidence within one year of this decision.

2.  The evidence received subsequent to the February 2002 rating decision is essentially cumulative in nature or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim of service connection for the residuals of a right elbow fracture.



CONCLUSION OF LAW

New and material evidence has not been submitted to reopen the claim of service connection for the residuals of a right elbow fracture.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The RO sent a letter to the Veteran in November 2009, prior to the initial adjudication in January 2010.  That letter advised the Veteran of what the evidence must show to substantiate a claim for service connection, informed him of the division of responsibilities in obtaining the evidence, and explained how disability ratings and effective dates are determined.  

The RO explained in the letter that the Veteran's claim was previously denied and that the decision was final.  The RO also explained that VA needed new and material evidence in order to reopen the Veteran's claim and defined new and material evidence as evidence submitted to VA for the first time that pertained to the reasons the claim was previously denied.  

The RO further explained that the Veteran's claim was previously denied because the evidence did not show that his preexisting elbow disability was worsened during his military service.  
      
For these reasons, the Board concludes that the duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  

VA is not required to provide a compensation and pension examination or obtain a medical opinion in a claim to reopen a previously denied claim unless and until new and material evidence has been presented.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(iii).

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Accordingly, the Board will proceed with appellate review.   

  
Law and Analysis

The Veteran's current claim involves service connection for the residuals of a right elbow fracture.  The RO most recently denied this matter in February 2002 because there was no evidence that the Veteran's preexisting right elbow disability was aggravated beyond its natural progression during active military service.  

The Veteran did not appeal this decision or submit new and material evidence within one year of this decision.  

The Veteran then filed an application to reopen his claim in October 2009.  

As a preliminary matter, the Board notes that this claim is based upon the same disability as the Veteran's previous claim, which was denied in the February 2002 rating decision.  Thus, it is appropriate for the Board to consider the claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).  

If evidence is new, but not material, the inquiry ends, and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

The evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).    

The evidence of record at the time of the February 2002 rating decision included the Veteran's service treatment records that showed he had fractured his right elbow at age four and received treatment for his elbow during service, the VA treatment records, and the Veteran's lay testimony.  

The Veteran asserted that a 50-gallon drum of oil slipped and "caught" his arm between another drum, causing his elbow to catch and pain to shoot through his arm.    

Since the February 2002 rating decision, the Veteran and RO supplemented the claims file with additional VA treatment records and a letter from his private doctor.  

The VA treatment records serve to document his complaints and treatment for elbow pain.  The records also indicate that the Veteran had full range of motion and crepitation palpated with flexion and extension.  The VA doctors noted that he first injured his elbow as a child and reinjured it during military service when he found some deformity consistent with an old fracture.  

The Veteran's private doctor diagnosed him with an arthritic right elbow, noted a history of a fracture as a child, and stated that he had osteoarthritis possibly secondary to an old childhood fracture.  

The Board finds that new and material evidence has not been presented.  The evidence is newly submitted to VA, but is not material as it does not relate to the reason the claim was previously denied.  

The new evidence demonstrates that the Veteran has a right elbow disability, but it does not show that the disability was aggravated by his military service.  Instead, the new treatment records repeat the history of the Veteran's childhood elbow fracture and note the diagnosis of osteoarthritis secondary to an old childhood fracture with some deformity consistent with an old fracture.  

Although one treatment record stated that he reinjured his elbow during military service, that evidence is cumulative and redundant of the evidence considered when the Veteran's claim was previously denied.  To be sure, the Veteran's service treatment records contain numerous notations of right elbow pain and x-ray studies showing the residuals of the fracture sustained prior to service.  

Thus, nothing in the submitted evidence addresses unestablished facts necessary to establish the claim - a worsening of the Veteran's disability beyond its natural progression in service.  Accordingly, for these reasons, the Veteran's claim is not reopened.

Therefore, the Board finds that the factual and legal status of the claim is essentially the same as it was in 2002.  There is no new evidence to indicate that the Veteran's right elbow disability was aggravated beyond its natural progression in service.  

The Veteran has not submitted any evidence to demonstrate a worsening of a disability that was found to preexist service.  

Accordingly, the Board finds that the evidence received subsequent to February 2002 is not new and material for the purpose of reopening the claim of service connection.




ORDER

As new and material evidence has not been presented to reopen the claim of service connection for the residuals of a right elbow fracture, the appeal to his extent is denied. 



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


